DETAILED ACTION
Status of Claims:
Claims 1, 2, 8, 11, 16, 18, 27, 51, 59 and 61-67 are pending.
Claims 1, 8, 16, 18, 27, 51, 59, and 61 are amended.
Claims 64-67 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. The applicant argues that the claims are not obvious in view of the cited references because none of the references teach a contacting a contaminated substance with a mixture comprising Dehalococcoides and Pseudonocardia dioxanivorans CB1190. This argument is not persuasive because Brown and Antoinette teaches contacting a contaminated substance with a microbial mixture (adding an effective amount of a mixture, adding a contaminate to a microbial mixture results in adding a microbial mixture to a contaminate) to a contaminated substance under anaerobic conditions (anaerobic bioreactor, see Brown para. 0009 and anaerobic period, see Antoinette para. 0050). Yamamoto teaches treating HVOC stabilizers with  Pseudonocardia dioxanivorans CB1190 (see para. 0073) and Shukla teaches treating HVOCs with Dehalococcoides (see pg. 106, left column, second paragraph) further teaches that a consortium (mixture) with Dehalococcoides rapidly degrade TCE (see pg. 106, right column 2nd In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not provided any reason why it would not have been obvious to combine the known features in the prior art. All of the claimed features are disclosed in the prior art and it would have been obvious to one skilled in the art to combine the Pseudonocardia dioxanivorans CB1190 of Yamamoto with the Dehalococcoides of Shukla to degrade HVOCs and HVOC stabilizer compounds under anaerobic conditions, as disclosed by Brown and Antoinette because it is the simple combination of two known microorganism able to break down contaminants, obviously resulting in a bacterial mixture able to degrade HVOCs and HVOC stabilizer compounds with an expectation of success (Shukla teaches that it is known to use Dehalococcoides in a mixture with improved degradation results) (see Shukla pg. 106, right column 2nd paragraph) IF would further have been obvious to use the mixture to treat degrade HVOC and HVOC stabilizer contaminated waste in the systems of Brown and Antoinette under anaerobic conditions because through routine experimentation one skilled in the art would have found it obvious to treat known contaminates with known systems and to replace bacteria with bacteria known to be able to degrade the desired contaminants. The applicant has not shown any unexpected improvement with the combination of Dehalococcoides (or any of the other claimed bacteria) and Pseudonocardia dioxanivorans CB1190 therefore it would be obvious for one skilled in the art to use any bacteria known to degrade the desired contaminants in the microbial mixture. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 63:
	The claim states the “microbial mixture comprises KB-1®” This limitation renders the claim indefinite because it uses trade name. A trade name can be used to identify the source of a product, not a product itself. It is therefore not clear what material is included in the microbial mixture (see MPEP 2173.05U). In view of the specification (para. 0045) KB-1® will be interpreted a mixture comprising Dehalococcoides. It is further not clear if the KB-1® is intended to be included in addition to the microorganism required by claim 1 or to further limit those in group b.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 14, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2014/0083934) in view of Yamamoto et al (US 20180135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 1:

	Brown does not explicitly teach a HVOC stabilizer compound and that the microbial mixture comprises (a) Pseudonocardia dioxanivorans CB 1190 and (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria. Brown further teaches that the method can degrade VOCs.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047). Yamamoto further teaches the HVOC stabilizer-degrading aerobic microorganisms include Pseudonocardia dioxanivorans CB1190 (CB 1190) (see para. 0073).
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including a Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas (see pg. 104 Reductive dechlorination of TCE (anaerobic condition)), Geobacter, Clostridium, or Enterobacter, or Dehalococcoides bacterium (see pg. 106, left column, second paragraph).

__,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Brown, Yamamoto, and Shukla are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Brown, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Brown with the Pseudonocardia of Yamamoto because it has a high degradation rate and can reduce the concentration to an extremely low concentration (see Yamamoto para. 0044). It would have been obvious to one skilled in the art before the effective filing date of the invention to further add to the Pseudonocardia dioxanivorans CB1190 of Brown (as modified by Yamamoto), Dehalococcoides as disclosed by Shukla because it is the simple combination of one known VOC degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC 

Regarding Claim 2:
	Brown, as previously modified, teaches the method of claim 1, wherein the contaminated substance is contaminated wastewater, contaminated surface water, or contaminated groundwater (see para. 0001) in a heterogeneous formation.
	
Regarding Claim 8:
	Brown, as previously modified, teaches the method of claim 1, wherein the HVOC stabilizer is 1,4-dioxane (see Yamamoto para. 0002).

Regarding Claim 11:
	Brown, as previously modified, teaches the method of claim 10, wherein the HVOC is trichloroethylene (TCE), cis-dichloroethylene (cDCE), vinyl chloride, or combinations thereof (see Brown para. 0009).

Regarding Claim 14:

	The combination is silent as to the degradation rate of the HVOC contaminant per day. Yamamoto further teaches that bacterial strain used has a high degradation rate able to degrade 500 mg/l dioxane to 0.017 mg/l in 12 hours (see para. 0064-0067). As greater than 500 µg/l/day is degraded Yamamoto teaches the claimed degradation rate of HVOC stabilizers. It would have been obvious to one skilled in the art to adjust the degradation rate of HVOCs to be as high as possible, and have a rate of at least 100 µg/L/day, because HVOCs are known toxins and it is desirable to remove them from the water (see Brown para. 0002). 

Regarding Claim 63:
	Brown, as previously modified, teaches the method of claim 1, wherein the microbial mixture comprises KB-1® (Dehalococcoides and other bacteria) (see Shukla pg. 106, left column, second paragraph)

Claims 1, 51, 59, and 51-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoinette et al (US 2013/0105387) in view of Yamamoto et al (US 20180135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 1:
	Antoinette teaches the method for bioremediation of a contaminated substance, the substance being contaminated with a halogenated volatile organic compound (HVOC) and another compound (see claim 15), the method comprising contacting the contaminated 
	Antoinette does not teach that the other compound is a HVOC stabilizer or explicitly teach and that the microbial mixture comprises (a) Pseudonocardia dioxanivorans CB 1190 and (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia dioxanivorans CB 1190) (see para. 0047, 0073).
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, Yamamoto, and Shukla are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Antoinette, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP 

Regarding Claim 51:
	Antoinette teaches the method of biodegrading one or more compounds, the method comprising: adding an effective amount of a mixture bacteria (numerous colonies of bacteria) (see para. 0052) to a composition that comprises TCE (see claim 15) and is under anaerobic 
	Antoinette does not teach that the bacteria mixture includes of Pseudonocardia dioxanivorans DB1190 and Dehalococcoides or that the composition includes 1,4-dioxane and degrading the 1,4-dioxane by metabolism of the Pseudonocardia bacteria after the composition transitions to aerobic conditions.
 	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia dioxanivorans CB1190) (see para. 0073).
	Antoinette and Yamamoto are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane with Pseudonocardia bacteria, as disclosed by Yamamoto, with the method of Antoinette, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to add the Pseudonocardia bacteria to the colony of Antoinette because it is the simple addition of a known bacteria to a 
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Antoinette with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Replacing the bacteria will obviously result in microorganisms that are capable of degrading a first HVOC and a second HVOC, wherein the first HVOC is a product of the degradation of the second HVOC by the HVOC-degrading anaerobic microorganisms because the same microorganism will inherently be capable of the same degradation.


	Antoinette, as previously modified, teaches the method of claim 51.
	The combination does not disclose the percentage of the TCE degraded before the transition to aerobic conditions. 
	Shukla further teaches that TCE will degrade to cDCE and then and VC (see pg. 106 left column, first paragraph). It would have been obvious to one skilled in the art to degrade at least 75% of the second HVOC (TCE) because it is a contaminant that is desirable to remove from the environment to the highest degree possible. 

Regarding Claim 61:
	Antoinette, as previously modified, teaches the method of claim 51.
	The combination does not explicitly teach wherein the transition to aerobic conditions takes place at least 16 hours after adding the effective amount of the mixture to the composition. However it would have been obvious to one skilled in the art to transition after 16 hours because through routine experimentation one skilled in the art would have found appropriate lengths of time for the degradation to occur. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II.).

Regarding Claim 62:


Regarding Claim 63:
	Antoinette, as previously modified, teaches the method of claim 1, wherein the microbial mixture comprises KB-1® (Dehalococcoides and other bacteria) (see Shukla pg. 106, left column, second paragraph)

Claims 16, 18, 27, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2018/0135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 16:
	Yamamoto teaches a microbial mixture comprising Pseudonocardia dioxanivorans CB 1190 (see para. 0073).
	Yamamoto does not disclose (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria as part of the microbial mixture
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 


Regarding Claim 18:
	Yamamoto, as previously modified, teaches the microbial mixture of claim 16 wherein the microbial mixture comprises Pseudonocardia dioxanivorans CB 1190 (see Yamamoto para. 0073) and Dehalococcoides bacteria (see Shukla pg. 106, left column, second paragraph)

Regarding Claim 27:
	Yamamoto, as previously modified, teaches the anaerobic aqueous environment compressing the microbial mixture of claim 16 (consortium under anaerobic conditions) (see Shukla pg. 106, right column).
Regarding Claim 64:

	Yamamoto does not teach the substance being contaminated with cis-dichloroethylene (cDCE) or explicitly teach an amount sufficient to lower the concentration of cDCE.
	Shukla teaches a method for bioremediation of a contaminated substance, the substance being contaminated with cis-dichloroethylene (cDCE), the method comprising contacting the contaminated substance with a microbial composition in an amount sufficient to lower the concentration of cDCE in the contaminated substance (degradation of cDCE) (see pg. 107, left column 2nd paragraph).
	Yamamoto and Shukla are analogous inventions in the art of bioremediation. It would have been obvious to one skilled in the art to use the bacteria of Yamamoto to degrade cDCE because, through routine experimentation one skilled in the art would have found appropriate sources of waste to treat with a known treatment agent. Additionally the contaminants treated by Yamamoto (dioxane) are known to be found in conjunction with cDCE.

Regarding Claim 65:
	Yamamoto, as previously modified, teaches the method of claim 64, wherein the microbial composition is contacted with the contaminated substance under aerobic conditions (see Shukla pg. 107, left column 2nd paragraph.  

Claims 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi-Shirazi (US 2016/0369261) in view of Yamamoto et al (US 2018/0135141).

Regarding Claim 66:
	Razavi-Shirazi teaches the method for bioremediation of a contaminated substance, the substance being contaminated with vinyl chloride, the method comprising contacting the contaminated substance with a microbial composition comprising Pseudonocardia dioxanivorans (see para. 0452) in an amount sufficient to lower the concentration of vinyl chloride in the contaminated substance (see para. 0221).
	Razavi-Shirazi does not explicitly teach that the Pseudonocardia dioxanivorans is Pseudonocardia dioxanivorans CB1190.
	Yamamoto teaches Pseudonocardia dioxanivorans CB1190 used to degrade contaminants (see para. 0073).
	Razavi-Shirazi and Yamamoto are analogous inventions in the art of treating contaminated substances with Pseudonocardia dioxanivorans. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified Pseudonocardia dioxanivorans with Pseudonocardia dioxanivorans CB1190, as disclosed by Yamamoto, because it is the simple substitution of one known bacteria with another known bacteria, obviously resulting the degradation of vinyl chloride. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 67:
	Razavi-Shirazi, as previously modified, teaches the method of claim 66, wherein the microbial composition is contacted with the contaminated substance under aerobic conditions (treatment is under aerobic conditions) (see para. 0448, 0220).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/14/2022